Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                    REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of Hubbard et al. (U.S. Pub No.20200001984) disclose a  braking system for a dual landing gear aircraft wherein the braking system pairs outboard brake control into an outboard brake system control unit (BSCU) and inboard brake control into a second inboard brake system control unit (BSCU). Each BSCU receives braking control signals from pedals from first and second pilots. And at paragraph 0041 disclose Each BSCU can include a digital-to-analog converter to convert the digital enable signal.  
However, the prior arts fail to disclose a brake control system, comprising: a first set of analog-to-digital converters in electrical communication with a first set of brake input mechanism sensors; and a second set of analog-to-digital converters in electrical communication with a second set of brake input mechanism sensors; wherein the first and second sets of analog-to-digital converters comprise one or more of different hardware and different software for differentially manipulating sensor outputs received from the brake input mechanism sensors.  
Nor does the prior art disclose a brake control system, comprising: a plurality of brake input mechanism sensors including a first set of brake input mechanism sensors and a second set of brake input mechanism sensors; a first set of analog-to-digital converters in electrical communication with the first set of brake input mechanism sensors; a second set of analog-to-digital converters in electrical communication with the second set of brake input mechanism sensors; a first vehicle bus that electrically connects the first set of analog-to-digital converters to one or more brake system control units (BSCUs); and a second vehicle bus that electrically connects the second set of analog-to-digital converters to the one or more BSCUs; wherein the first and second sets of analog-to-digital converters comprise different hardware and/or different software for differentially manipulating sensor outputs received from the first and second set of brake input mechanism sensors.  
Nor does the prior art disclose a brake control system comprising: a plurality of brake input mechanism sensors including first, second, and third sets of brake input mechanism sensors; a first set of analog-to-digital converters in electrical communication with the first set of brake input mechanism sensors; a second set of analog-to-digital converters in electrical communication with the second set of brake input mechanism sensors; a third set of analog-to-digital converters in electrical communication with the third set of brake input mechanism sensors; and a plurality of wires electrically connecting the first and second sets of analog-to-digital converters to one or more brake system control units (BSCUs).  
These limitations in combination are neither taught nor obvious by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Corio et al. (U.S. Patent No.6,296,325) disclose a method to connect and distribute power to an electromechanical braking system wherein it discloses at paragraph 1, lines 32-42, a brake system architecture which has been developed in the past. The architecture, generally designated in FIG. 1 as braking system 30, includes the aforementioned BSCUs and EMACs which are represented collectively as an electromechanical braking controller 60. The controller 60 receives as its primary inputs i) the brake command signals from pilot brake pedal transducers located in the cockpit of the aircraft, and ii) the outputs of torque and wheel speed sensors included as part of a brake on each wheel of the aircraft. 
But Corio et al. fail to disclose that there are converters to include a safety feature for preventing common mode non-performance events from negatively impacting braking performance. The common mode non- performance events may include inadvertent outputs from the sensors 120 (e.g., caused by non- 10performance of the sensors), inadvertent non-performance of the hardware of the converters, inadvertent non-performance of the software of the converters, etc. In one example, the converters 140 do not all utilize the same hardware and/or software to manipulate the outputs from the sensors (e.g., demodulate the sensor signals, convert the sensor signals from analog to digital, and encode the signals) for transmission to the BSCUs. In particular, in such examples, the converters 140 15comprise different sets of converters that each utilizes its own unique hardware and/or software. That is, the sets are distinguishable in that they utilize different hardware and/or software to one or more of: convert, demodulate, and encode the sensor outputs. In another example, the converters 140 utilize internal monitoring schemes to ensure the veracity of their outputs to the BSCUs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661